United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60416
                          Summary Calendar


ESTRELLITA CRUZ NOVERO SAYNO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A35 590 802
                        --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Estrellita Cruz Novero Sayno “Sayno” seeks review of the

Board of Immigration Appeals’s (“BIA”) denial of her motion to

reopen immigration proceedings.   Sayno argues that her motion to

reopen was timely filed because changes in the law liberalizing

access to discretionary relief effectively tolled the limitation

period.

     This court applies a highly deferential abuse of discretion

standard when reviewing the BIA’s denial of a motion to reopen.

Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).       Sayno does

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60416
                                 -2-

not challenge the BIA’s ruling that she had until September 30,

1996, to file her motion to reopen the immigration proceedings

that resulted in an order of deportation that was issued in 1982.

Because Sayno’s motion to reopen was not received until August 9,

2004, almost eight years after the deadline for filing the

motion, the BIA correctly concluded that the motion to reopen was

filed out of time.   See 8 C.F.R. § 1003.2(c)(2).

     Sayno argues that the motion to reopen was timely filed

based upon the reasoning of In re X-G-W-, 22 I. & N. Dec. 71,

1998 WL 378104 (BIA 1998), opinion superseded by In re G-C-L, 23

I. & N. Dec. 359, 2002 WL 1001051 (BIA 2002).    These decisions do

not indicate that the time limitations set forth in 8 C.F.R.

§ 1003.2(c)(2) are inapplicable to Sayno’s motion to reopen.

Rather, In re X-G-W- and In re G-C-L involve the BIA’s policy,

now suspended, of granting untimely motions to reopen by

applicants claiming eligibility for asylum based on coercion

control policies.    See In re G-C-L, 23 I. & N. Dec. at 359.

     Her remaining arguments are irrelevant to the timeliness

issue.   Sayno argues that she is eligible to reopen removal

proceedings because she is the beneficiary of an approved

immigrant visa petition filed on her behalf by her spouse, a

United States citizen.   However, the authorities cited by Sayno

do not address the timeliness considerations under 8 C.F.R.

§ 1003.2(c)(2) and are not relevant to the BIA’s rationale for

denying the motion to reopen.   Additionally, while Sayno argues
                           No. 05-60416
                                -3-

that the BIA may reopen her case, she fails to explain why the

BIA’s discretionary authority to reopen her case indicates that

the BIA abused its discretion in denying her motion as untimely.

Sayno’s argument that her case should have been reopened is

premised, in part, on a hardship argument.   However, Sayno’s

hardship argument addresses the merits of her request for relief

and does not relate to the BIA’s timeliness decision.

     Sayno’s arguments do not indicate that the BIA’s decision

was an abuse of discretion.   Therefore, the petition for review

is DENIED.   Her renewed request in her brief for a stay of

deportation pending this appeal is also DENIED.